Citation Nr: 0428404	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for residuals of 
laceration of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  This appeal arises from a December 2001 rating 
decision of the Department of Veterans Affairs (VA), Boston, 
Massachusetts, regional office (RO).  

The veteran provided testimony at a hearing in Boston, 
Massachusetts, before the undersigned Veterans Law Judge in 
May 2004.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hearing 
loss and tinnitus, and for a compensable evaluation for 
residuals of laceration of the scalp, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served as a heavy machine-gunner in North 
Africa and Italy during World War II.  

2.  The veteran currently has post-traumatic stress disorder 
which has been medically attributed to his inservice 
stressors.





CONCLUSION OF LAW

The veteran has post-traumatic stress disorder that is 
related to his active service.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for post-traumatic stress disorder, it is 
the Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
in granting the veteran's claim of service connection for 
post-traumatic stress disorder, and the decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For service connection to be granted, VA law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

The veteran's War Department Form 53-55 listed his military 
occupational specialty as Ammo Bearer.  It noted that he 
participated in battles or campaigns in Naples, Arno, and 
Foggia, and he received the European African Middle Eastern 
Service Medal.  His Army Separation Qualification Record 
noted that he had served as a Basic Engineer and Heavy 
Machine Gunner during service.  The veteran has testified 
that he served as an anti-aircraft machine-gunner and 
artilleryman in North Africa and Italy during World War II. 

A VA psychiatric examination was conducted in December 2003.  
The veteran reported that in North Africa his job involved 
laying down airstrips for reconnaissance planes to land on, 
and that the airstrips were frequently bombed by the Germans.  
He also reported duty with an anti-aircraft unit in Naples, 
Casino, and Florence.  The veteran described duty as a 
machine gunner in which his unit was frequently under 
bombardment.  He stated that shortly before the war ended, he 
was sent stateside after striking a second lieutenant.  The 
veteran reported that while he was at home during that 
period, aircraft leaving a nearby airbase startled him and 
caused him to dive for cover.  He reported that when he first 
left the military he was severely troubled by a number of 
stressors that led him to hitchhike around the country and 
drink heavily.  The veteran stated that he continued to be 
troubled with startle response, was very irritable, and 
avoided military-based movies.  He stated that he 
periodically had intrusive thoughts related to his combat 
experiences.  The veteran's responses to the post-traumatic 
stress disorder checklist were noted to be consistent with 
his interview report and suggestive of post-traumatic stress 
disorder.  His score on the Mississippi Combat Scale was 90, 
which the examiner stated was below the 107 cutoff score for 
Vietnam veterans but not unusual for a World War II combat 
veteran.  The diagnosis was post-traumatic stress disorder, 
with moderate stressors related to recall of service 
experience.  The examination report was co-signed by a VA 
clinical psychologist and a psychiatrist.

In this case, the veteran participated in battles and 
campaigns and carried military occupational specialties 
consistent with his reports of combat during World War II.  A 
VA psychologist and psychiatrist, after a thorough 
examination and review of the veteran's records, determined 
that he currently has post-traumatic stress disorder as a 
result of inservice stressors.  Based on the foregoing, the 
veteran is entitled to service connection for post-traumatic 
stress disorder.  38 C.F.R. §3.304(f) (2004).


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for his service connected residuals of laceration 
of the scalp.  Effective August 30, 2002, the schedule for 
rating skin disabilities was revised.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, et. seq. (2004).  The veteran, 
however, has not been advised of the amendments to the rating 
schedule and the RO has not considered the application of the 
revised rating criteria to the veteran's claim for increase 
of his service connected scalp laceration residuals.

In order to determine the current nature and severity of the 
veteran's service-connected skin disability and to obtain 
medical findings pertinent to the evaluation of the veteran's 
disability under the revised rating criteria, the Board finds 
that a VA examination is warranted.  

Additionally, the veteran contends that he has hearing loss 
and tinnitus that are attributable to his duty as a heavy 
machine-gunner and ammo bearer during World War II.  A VA 
examination in December 2003 diagnosed "bilateral hearing 
loss with tinnitus as likely as not [service-connected]."  
However, no audiological testing results were included, and 
the Board is unable to determine whether the veteran has 
current hearing loss by VA standards.  See 38 C.F.R. § 3.385 
(2004).  Accordingly, the veteran should be scheduled for a 
VA audiologic examination.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should: 

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection and 
increased rating.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service- connected residuals of scalp 
laceration.  The veteran's claims folder 
should be available for review.  All 
indicated testing should be done and 
unretouched photographs depicting the 
veteran's scalp should be obtained and 
associated with the claims folder.  The 
examiner should identify, to the extent 
possible, the complaints, symptoms and 
findings that are attributable to the 
scalp laceration residuals.  The examiner 
should also describe any visible or 
palpable tissue loss, gross distortion or 
asymmetry of any features or paired sets 
of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips], and any of the 
characteristics of disfigurement, as 
listed in the revised rating criteria for 
skin disabilities (Diagnostic Code 7800).  
These include scar 5 or more inches (13 or 
more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing 
in an area exceeding six square inches (39 
sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.).  The rationale for all opinions 
expressed should also be provided.

3.  The veteran should be accorded an 
examination by a VA audiologist to 
determine the nature and extent of any 
hearing loss and tinnitus.  The claims 
folder and this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  Auditory 
thresholds and speech recognition scores 
should be reported for both ears.  The 
examiner should specifically comment on 
the likelihood that inservice noise 
exposure from duty as a heavy machine-
gunner and/or ammo bearer resulted in the 
veteran's current hearing loss and/or 
tinnitus.  The audiologist's report should 
provide complete rationale for all 
conclusions reached.  

4.  The RO should readjudicate the 
veteran's claims.  The RO should provide 
the veteran with an SSOC containing the 
amendments to the schedule of ratings for 
skin disabilities effective August 30, 
2002.  The veteran and his representative 
should be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in an adverse outcome.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



